Exhibit 10.3

EXECUTION VERSION

PURCHASE AGREEMENT

This Purchase Agreement (the “Agreement”), dated as of March 15, 2017, is by and
among EXCO Resources, Inc., a Texas corporation (the “Company”), Hamblin Watsa
Investment Counsel Ltd., as administrative agent under the Fairfax Second Lien
Credit Agreement referred to below (in such capacity, the “Fairfax
Administrative Agent”), Wilmington Trust, National Association, as
administrative agent under the Exchange Second Lien Credit Agreement referred to
below (in such capacity, the “Exchange Administrative Agent”) and each of the
other undersigned parties hereto (each, a “Seller” and, collectively, the
“Sellers”). The Company and the Sellers are referred to herein as the “Parties”
and each a “Party.”

WHEREAS, the Sellers are, collectively, the direct, or indirect through their
subsidiaries and affiliated funds, holders of (x) $300,000,000 in aggregate
principal amount of Loans (the “2015 Fairfax Loans”) under and as defined in
that certain Term Loan Credit Agreement dated as of October 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Fairfax Second Lien Credit Agreement”) among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the Fairfax Administrative Agent,
and Wilmington Trust, National Association, as collateral trustee, and/or (y)
$382,753,719 in aggregate principal amount of Loans (the “2015 Exchange Loans”,
and together with the 2015 Fairfax Loans, the “2015 Term Loans”) under and as
defined in that certain Term Loan Credit Agreement dated as of October 19, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Exchange Second Lien Credit Agreement”, and together with the Fairfax Second
Lien Credit Agreement, the “2015 Second Lien Credit Agreements”) among the
Company, as borrower, certain subsidiaries of the Company, as guarantors, the
Exchange Administrative Agent and Wilmington Trust, National Association, as
collateral trustee;

WHEREAS, the Company has entered into a 1.75 Lien Term Loan Credit Agreement
dated March 15, 2017 (the “Term Loan Agreement”; capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the Term
Loan Agreement) with Wilmington Trust, National Association, as administrative
agent and Wilmington Trust, National Association, and as collateral trustee, and
one or more lenders; and

WHEREAS, the Company desires to purchase, and the Sellers desire to sell, the
2015 Term Loans described on Annex I hereof to the Company in exchange for the
Sellers or their affiliate or affiliates becoming a lender under the Term Loan
Agreement (in such capacity, collectively, the “Affiliate Lender”);

WHEREAS, interest under the Term Loan Agreement is payable (the “PIK Payments”),
in certain circumstances set forth therein, in shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”);

WHEREAS, certain of the Sellers may also commit to purchase the Company’s
$300,000,000 aggregate principal amount of its 8.0% / 11.0% 1.5 Lien Senior
Secured PIK Toggle Notes Due 2022 (the “1.5 Lien Notes”) and, in connection
therewith will have the option to elect to receive a commitment fee which may be
payable in cash or in penny warrants to purchase Common Stock (the “Commitment
Fee Warrants”) and will also receive a fixed number of warrants (the “Financing
Warrants”);



--------------------------------------------------------------------------------

WHEREAS, as an inducement to enter into this Agreement, the Company will issue
to the Sellers a consent fee (the “Consent Fee”), which may be payable, at the
option of the Seller as elected on the signature pages hereto, in (i) cash or
(ii) in penny warrants to purchase Common Stock (the “Amendment Fee Warrants”
and together with the Financing Warrants and the Commitment Fee Warrants, the
“Warrants”, and together with the Common Stock which may be issued pursuant to
any PIK Payments, the “Securities”), pursuant to a Warrant Agreement to be dated
as of March 15, 2017 (the “Warrant Agreement”) between the Company and
Continental Stock Transfer & Trust Company, as warrant agent;

WHEREAS, the Securities will be initially issued without registration under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) upon reliance on
exemptions from registration therefrom;

WHEREAS, the Warrants will not be exercisable until the Company has received the
Requisite Shareholder Approvals (as defined in the Warrant Agreement) and
thereafter shall be exercisable in accordance with the terms and conditions of
the Warrant Agreement;

WHEREAS, holders of the Common Stock which may be issued as PIK Payments or as
PIK payments under the 1.5 Lien Notes (together, the “PIK Shares”) and holders
of the Warrants will have the registration rights set forth in the registration
rights agreement, to be dated as of March 15, 2017 (the “Registration Rights
Agreement”), among the Company, the Sellers and certain other persons. Pursuant
to the Registration Rights Agreement, the Company will agree to file with the
Securities and Exchange Commission (the “SEC”), under the circumstances set
forth therein, a registration statement under the Securities Act registering the
resale of the PIK Shares and the Common Stock issuable upon exercise of the
Warrants; and

WHEREAS, (a) each Seller has individually negotiated this Agreement with the
Company, (b) each Seller’s rights and obligations under this Agreement are
several and not joint with the obligations of any other Seller, and (c) the
rights and obligations of the Company with respect to each Seller are several
and not joint with respect to any other Seller.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Purchase and Sale.

(a) On the terms and subject to the conditions set forth herein, each Seller
hereby agrees to sell to the Company, and the Company hereby agrees to purchase
from each Seller, the aggregate principal amount of 2015 Term Loans specified on
Annex I (collectively, the “Purchased Loans”), at a purchase price (the
“Purchase Price”) equal to the sum of (i) $1,000 per $1,000 of principal amount
of the 2015 Fairfax Loans and/or $1,000 per $1,000 of principal amount of the
2015 Exchange Loans, each as specified on Annex I. The obligations of the
Sellers under this Agreement are several (and not joint), and no Seller shall be
responsible for any other Seller’s failure to perform its obligations hereunder.

 

2



--------------------------------------------------------------------------------

(b) The Company hereby agrees to pay in full, in cash, all unpaid and accrued
interest on the Purchased Loans from the immediately preceding Interest Payment
Date (as defined in the Fairfax Second Lien Credit Agreement or in the Exchange
Second Lien Credit Agreement, as applicable) to, but not including, the Closing
Date (defined below), in each case payable in accordance with the terms of the
Fairfax Second Lien Credit Agreement or the Exchange Second Lien Credit
Agreement, as applicable. The obligations of the Sellers under this Agreement
are several (and not joint), and no Seller shall be responsible for any other
Seller’s failure to perform its obligations hereunder.

(c) As inducement for each Seller to enter into this Agreement, the Company
hereby agrees to pay each Seller the Consent Fee with respect to the Purchased
Loans sold by such Seller in accordance with such Seller’s election of cash or
Warrants as specified in the signature pages hereto and summarized on Annex I.
The Consent Fee payable to each Seller shall be equal to either (i) Warrants
equal to such Seller’s pro rata share of an aggregate of up to 10% of the
outstanding Common Stock of the Company on the Closing Date (to be calculated on
a fully diluted basis giving effect to the issuance of shares of Common Stock
underlying the Commitment Fee Warrants and the Amendment Fee Warrants, but
excluding the Financing Warrants and any Common Stock which may be issued as PIK
Payments or as PIK payments under the 1.5 Lien Notes and subject to pro rata
reduction for any Seller who elects to receive the Consent Fee in cash pursuant
to clause (ii)), or (ii) cash equal to such Seller’s pro rata share of the
Common Stock underlying the Warrants described in immediately preceding clause
(i). The price per share of Common Stock used to calculate the value of the cash
in clause (ii) shall be $0.70 per share which represents the 30-day VWAP of the
Common Stock as of February 28, 2017.

(d) For the convenience of the Parties, each of the Company and the Sellers
agree that the funding of the Affiliate Lender’s Loans shall be deemed to occur
on the Closing Date and the deemed delivery of the proceeds of the Affiliate
Lender’s Loans under the Term Loan Agreement to the Sellers shall satisfy the
Company’s obligation to pay the Purchase Price hereunder. Further, the accrued
but unpaid interest on the Purchased Loans from the immediately preceding
Interest Payment Date to and including the Closing Date shall be paid in full in
cash, promptly upon receipt of funds in respect thereof from the Company, by the
Fairfax Administrative Agent (in the case of the Fairfax Second Lien Credit
Agreement) or by the Exchange Administrative Agent (in the case of the Exchange
Second Lien Credit Agreement), as applicable, to the applicable Seller in each
case at the direction of the Company on the Closing Date in cash by wire
transfer of immediately available funds to the respective accounts of the
Sellers referenced on Annex II (the “Accrued Interest”). For the avoidance of
doubt, upon the effectiveness of this Agreement the payment of any applicable
Make-Whole Amount (as defined in the Fairfax Second Lien Credit Agreement or in
the Exchange Second Lien Credit Agreement, as applicable) payable on the 2015
Term Loans that are subject to the purchase and sale contemplated by this
Agreement will be waived as provided in Section 6 below. Finally, the Company,
as the borrower of the Purchased Loans, shall (and hereby does) direct the
Fairfax Administrative Agent (in the case of the 2015 Fairfax Loans) or the
Exchange Administrative Agent (in the case of the 2015 Exchange Loans), as
applicable, to cancel the applicable Purchased Loans concurrently with the
Closing. The Parties acknowledge and agree that (i) the deemed making by the
Affiliate Lender of its Loans under the Term Loan Agreement, (ii) the deemed
delivery by the Affiliate Lender of the proceeds of its Loans under the Term
Loan Agreement to the Sellers in accordance with the first sentence of this
Section 1(d) hereof, (iii) the sale by the Sellers to the Company of the
Purchased Loans, (iv) the

 

3



--------------------------------------------------------------------------------

purchase by the Company from the Sellers of the Purchased Loans and (v) the
cancellation by the Fairfax Administrative Agent (in the case of the 2015
Fairfax Loans) or the Exchange Administrative Agent (in the case of the 2015
Exchange Loans), as applicable, of the applicable Purchased Loans in accordance
with the third sentence of this Section 1(d) will, in each case, occur
concurrently.

2. Closing. The closing of the purchase and sale of the Purchased Loans (the
“Closing”) will take place on the business day on which the Effective Time (as
defined below) occurs (such business day, the “Effective Date”) or such date and
time after the Effective Date as shall be mutually agreed to by the Parties (the
“Closing Date”). The Closing will take place at the offices of the Company or
such other place as shall be mutually agreed to by the Parties. Each Seller’s
obligations under this Agreement shall terminate on the date that is ten
(10) Business days following the date of this Agreement (or such later date as
may be agreed in writing by all Sellers).

3. Representations and Warranties and Covenants of Sellers. Each Seller
represents and warrants, and covenants, as applicable, as of the date hereof and
as of the Effective Time to the Company:

(a) Such Seller is the legal and beneficial owner (or, as of the Effective Date,
will be the legal and beneficial owner) of the applicable Purchased Loans, and
as of the Effective Time such Purchased Loans will not be sold, pledged,
assigned or hypothecated to any other person. Such Seller has good and valid
beneficial title to the Purchased Loans, free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto, except for liens or encumbrances
which will be released on or prior to the Effective Time.

(b) Such Seller (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the power and
authority, and the legal right, to make, deliver and perform this Agreement and
(iii) has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Agreement.

(c) This Agreement (i) has been duly executed and delivered on behalf of such
Seller and (ii) constitutes a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally.

(d) Each Seller is (i) an “accredited investor,” within the meaning of Rule 501
promulgated by the SEC under the Securities Act, (ii) a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act and/or (iii) a non-U.S.
person within the meaning of Regulation S under the Securities Act. Each
Investor will acquire Securities for its own account, for investment, and not
with a view to or for sale in connection with any distribution thereof in
violation of the registration provisions of the Securities Act or the rules and
regulations promulgated thereunder. Each Investor understands that the
Securities are being issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and

 

4



--------------------------------------------------------------------------------

accuracy of, and each Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein and in any investor questionnaire completed in connection with this
Agreement and the transactions contemplated hereby in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Securities.

(e) Such Seller has had the opportunity to review the Company’s filings with the
Securities and Exchange Commission and has had the opportunity to ask questions
of the Company and its representatives and to obtain information from
representatives of the Company as necessary to evaluate the merits and risks of
the transaction contemplated by this Agreement, including any investment in the
Securities. Such Seller is knowledgeable, sophisticated and experienced in
business and financial matters and is able to bear the economic risk involved
with the transaction contemplated by this Agreement and any investment in the
Securities.

(f) The execution, delivery and performance of this Agreement by such Seller
will not result in a violation by such Seller of any requirement of law or any
contractual obligation of such Seller and will not result in, or require, the
creation or imposition of any lien on any of its properties or revenues pursuant
to any requirement of law or any such contractual obligation.

4. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof and as of the Effective Time to each Seller:

(a) The Company (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has the power and
authority, and the legal right, to make, deliver and perform this Agreement and
(iii) has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Agreement.

(b) This Agreement (i) has been duly executed and delivered on behalf of the
Company and (ii) constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally.

(c) The execution, delivery and performance of this Agreement by the Company
will not result in a violation by the Company of any requirement of law or any
contractual obligation of the Company and will not result in, or require, the
creation or imposition of any lien on any of its properties or revenues pursuant
to any requirement of law or any such contractual obligation.

5. Conditions Precedent. The effectiveness of this Agreement and the obligations
of the Company to purchase and the Sellers to sell the Purchased Loans are
subject to the satisfaction of the following conditions precedent (the date and
time of satisfaction of such conditions precedent, the “Effective Time”):

(a) Each Party shall have received this Agreement duly executed and delivered by
each other Party;

 

5



--------------------------------------------------------------------------------

(b) Each of the representations and warranties of each Party set forth herein
are true and accurate as of the date hereof and as of the Effective Time;

(c) Each Affiliate Lender shall have executed the Term Loan Agreement as a
lender thereunder, with a commitment to lend an amount thereunder equal to the
Purchase Price (but, for the avoidance of doubt, exclusive of the amounts
required to pay the Accrued Interest on the Purchased Loans);

(d) All of the conditions to the closing and the making of Loans by each
Affiliate Lender under the Term Loan Agreement, other than the contemporaneous
consummation of the purchase of the Purchased Loans pursuant hereto, shall have
been satisfied or waived by the Administrative Agent or Lenders, as applicable;

(e) each Seller shall have completed and returned an investor questionnaire to
the Company and shall have delivered to the Company all necessary certificates,
instruments and other documents as may be required in connection with the
issuance of the Loans under the Term Loan Agreement and any issuance of
Securities (including any forms required by the Company’s transfer agent with
respect to its Common Stock); and

(f) Concurrently with the Closing, the Company shall have directed the
Administrative Agent and the Affiliate Lender to deliver the deemed proceeds of
the Affiliate Lender’s Loans under the Term Loan Agreement as contemplated in
Section 1(d) hereof.

6. Amendments.

(a) Fairfax Second Lien Credit Agreement. The Company, the other Credit Parties
(as defined in the Fairfax Second Lien Credit Agreement), the Fairfax
Administrative Agent and each Seller that is party to the Fairfax Second Lien
Credit Agreement as of the Effective Date hereby (w) agree that, effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 5 of this Agreement, the Fairfax Second Lien Credit Agreement
shall be deemed paid in full concurrently with the consummation of the
transactions contemplated by this Agreement and shall be deemed terminated,
(x) irrevocably waive the requirement for the payment by the Borrower of any
applicable Make-Whole Amount (as defined in the Fairfax Second Lien Credit
Agreement) that is owing solely with respect to the 2015 Fairfax Loans that are
subject to the purchase and sale contemplated by this Agreement, (y) hereby
consent to, and, subject to compliance with Section 7.1(c) of the Collateral
Trust Agreement (as defined in the Fairfax Second Lien Credit Agreement), direct
the Collateral Trustee (as defined in the Fairfax Second Lien Credit Agreement)
to enter into, the amendment to the Collateral Trust Agreement attached as
Exhibit A hereto and (z) hereby consent to, and direct the Collateral Trustee
(in its capacity as a Secured Debt Representative under and as defined in the
Intercreditor Agreement (as defined in the Fairfax Second Lien Credit
Agreement)) to enter into, the amendment to the Intercreditor Agreement attached
as Exhibit B hereto.

 

6



--------------------------------------------------------------------------------

(b) Exchange Second Lien Credit Agreement. The Company, the other Credit Parties
(as defined in the Exchange Second Lien Credit Agreement), the Exchange
Administrative Agent and each Seller that is party to the Exchange Second Lien
Credit Agreement as of the Effective Date, effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 5
of this Agreement, hereby (v) consent to, and direct the Exchange Administrative
Agent and the Collateral Trustee (as defined in the Exchange Second Lien Credit
Agreement) to enter into, the amendments to the Exchange Second Lien Credit
Agreement attached as Exhibit C hereto, (w) agree that the Exchange Second Lien
Credit Agreement shall be deemed further amended to allow for the consummation
of the transactions contemplated by this Agreement, (x) irrevocably waive the
requirement for the payment by the Borrower of any applicable Make-Whole Amount
(as defined in the Exchange Second Lien Credit Agreement) that is owing solely
with respect to the 2015 Exchange Loans that are subject to the purchase and
sale contemplated by this Agreement, (y) hereby consent to, and, subject to
compliance with Section 7.1(c) of the Collateral Trust Agreement (as defined in
the Exchange Second Lien Credit Agreement), direct the Collateral Trustee (as
defined in the Exchange Second Lien Credit Agreement) to enter into, the
amendment to the Collateral Trust Agreement attached as Exhibit A hereto and
(z) hereby consent to, and direct the Collateral Trustee (in its capacity as a
Secured Debt Representative under and as defined in the Intercreditor Agreement
(as defined in the Exchange Second Lien Credit Agreement)) to enter into, the
amendment to the Intercreditor Agreement attached as Exhibit B hereto.

7. Release of Claims; Indemnification.

(a) Effective on the Effective Time, each Party, on behalf of itself and its
respective successors and assigns, affiliates, members, directors, managers,
officers, employees, agents and representatives (collectively, the “Releasing
Parties”) shall, and hereby does, except as provided herein, release, acquit,
waive and forever discharge each other Party and such Party’s affiliates and its
and their respective current and former principals, officers, directors,
managers, employees, agents, attorneys, successors, assigns, indemnitees and
representatives of any kind (collectively, the “Released Parties”), from and
against (i) any and all liability from all claims, judgments, demands, liens,
actions, administrative proceedings, and causes of action of every kind and
nature, whether derivative or otherwise (including, without limitation, any
claims or counterclaims), asserted by any Releasing Party, in each case, to the
extent and solely to the extent arising out of the Purchased Loans
(collectively, “Claims”), and (ii) from all damages, injuries, contributions,
indemnities, compensation, obligations, costs, attorney’s fees and expenses of
every kind and nature whatsoever, whether known or unknown, fixed or contingent,
whether in law or in equity, whether sounding in tort or in contract and whether
or not asserted arising out of such Claims (collectively, “Damages”), insofar as
such Claims or Damages arise out of the actions or omissions of any Released
Party, whether or not relating to Claims or Damages pending on, or asserted
after, the date hereof. For the avoidance of doubt, the direct or indirect
limited partners or members of any Party or any of its members shall not be
deemed to be Releasing Parties for purposes of this Section 7. Notwithstanding
the foregoing, the Claims and/or Damages released hereby shall not include
(i) any Claims and/or Damages arising as a direct or indirect result of the
fraud of any Released Party, (ii) any rights to indemnity or reimbursement under
the Fairfax Second Lien Credit Agreement or the Exchange Second Lien Credit
Agreement which relate to the period prior to the Effective Time or (iii) any
Claims and/or Damages related to any indebtedness of the Company other than the
Purchased Loans. For the avoidance of doubt, the Exchange Administrative Agent
shall not be deemed to be a Releasing Party for purposes of this Section 7 and
in entering this Agreement the Exchange Administrative Agent shall be and remain
entitled to the benefit of the Exchange Second Lien Credit Agreement relating to
the rights, protections, immunities, indemnities, exculpations or conduct of, or
affecting the liability of or otherwise affording protection to the
“Administrative Agent” thereunder.

 

7



--------------------------------------------------------------------------------

(b) The release of Released Parties contained herein is a final release, even if
there may exist a mistake on the part of any Releasing Party as to the extent
and nature of the claims, injuries, and damages of the Releasing Parties against
the Released Parties; provided that for the avoidance of doubt such release
shall be of no further force or effect in the event the transactions
contemplated hereby are not consummated.

(c) Each Party agrees that this Agreement may be pleaded as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding which may be instituted, prosecuted or attempted in
breach of this Agreement by it or any other Releasing Party.

(d) Each Party expressly agrees that this Agreement shall apply to all unknown
and any unanticipated injuries and damages of any Releasing Party, as well as
those now known by any Releasing Party, arising out of or in connection with the
actions or omissions of any Released Parties related to the Claims prior to the
date hereof, and expressly waives any applicable state law that may hold to the
contrary.

(e) Notwithstanding anything to the contrary contained in this Section 7,
nothing in this Section 7 shall limit or otherwise affect any of the provisions
of the Term Loan Agreement or any of the other Loan Documents (as defined in the
Term Loan Agreement), or any of the rights of the Affiliate Lender thereunder.

8. Counterparts. This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile
transmission or via email (including “pdf” files) shall be effective as delivery
of a manually executed counterpart hereof.

9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

8



--------------------------------------------------------------------------------

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER FOR CLAIMS SOUNDING IN CONTRACT OR
IN TORT).

12. Entire Agreement. This Agreement in combination with the Term Loan Agreement
represents the entire agreement of the Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Parties relative to the subject matter
hereof not expressly set forth or referred to herein or in the Term Loan
Agreement.

13. Further Assurances. Each of the Parties shall execute, acknowledge, deliver
or cause to be executed, acknowledged or delivered, all further documents as
shall be reasonably necessary or convenient to carry out the provisions of this
Agreement.

14. Amendments in Writing. This Agreement may only be amended or modified if
such amendment, modification or waiver is in writing and signed by all Parties.
No waiver of any breach of this Agreement shall be construed as an implied
amendment or agreement to amend or modify any provision of this Agreement.

15. Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

16. Independent Nature of Sellers. The obligations of each Seller under this
Agreement are several and not joint with the obligations of any other Seller,
and no Seller shall be responsible in any way for the performance of the
obligations of any other Seller under this Agreement. Each Seller shall be
responsible only for its own representations, warranties and agreements
hereunder. The decision of each Seller to sell the Purchased Loans pursuant to
this Agreement has been made by such Seller independently of any other Seller
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries which may have been made or given by any other Seller or
by any agent or employee of any other Seller, and no Seller or any of its agents
or employees shall have any liability to any other Seller (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein, and no action taken by any Seller pursuant
hereto, shall be deemed to constitute the Sellers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Sellers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Except as otherwise provided in this Agreement, each Seller shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement, and it shall not be necessary for any other Seller to be
joined as an additional party in any proceeding for such purpose.

[Signature Pages to Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
under seal and delivered by their respective duly authorized officers on the
date first written above.

 

EXCO RESOURCES, INC. By:  

/s/ Tyler Farquharson

 

Name: Tyler Farquharson

Title: Vice President, Chief Financial Officer and Treasurer

 

EXCO HOLDING (PA), INC.

EXCO PRODUCTION COMPANY (PA), LLC

EXCO PRODUCTION COMPANY (WV), LLC

EXCO RESOURCES (XA), LLC

EXCO SERVICES, INC.

EXCO MIDCONTINENT MLP, LLC

EXCO PARTNERS GP, LLC

EXCO PARTNERS OLP GP, LLC

EXCO HOLDING MLP, INC.

EXCO LAND COMPANY, LLC

 

By:  

/s/ Tyler Farquharson

Name: Tyler Farquharson

  Title: Vice President, Chief Financial Officer and Treasurer EXCO OPERATING
COMPANY, LP By:   EXCO Partners OLP GP, LLC   its general partner By:  

/s/ Tyler Farquharson

Name: Tyler Farquharson

  Title: Vice President, Chief Financial Officer and Treasurer

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC   its general partner By:  

/s/ Tyler Farquharson

Name: Tyler Farquharson

  Title: Vice President, Chief Financial Officer and Treasurer RAIDER MARKETING,
LP By:  

/s/ Tyler Farquharson

Name: Tyler Farquharson

  Title: Vice President, Chief Financial Officer and Treasurer RAIDER MARKETING
GP, LLC By:  

/s/ Tyler Farquharson

Name: Tyler Farquharson

  Title: Vice President, Chief Financial Officer and Treasurer

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

HAMBLIN WATSA INVESTMENT COUNSEL
LTD., as Fairfax Administrative Agent

By:  

/s/ Paul Rivett

 

Name: Paul Rivett

Title: Chief Operating Officer

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Exchange Administrative Agent

By:  

/s/ Renee Kuhl

Name: Renee Kuhl

  Title: Vice President

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Sellers: BRIT INSURANCE (GIBRALTAR) PCC LIMITED BRIT SYNDICATES LIMITED
CLEARWATER SELECT INSURANCE COMPANY FAIRFAX FINANCIAL HOLDINGS MASTER TRUST FUND
FEDERATED INSURANCE COMPANY OF CANADA NEWLINE CORPORATE NAME LIMITED (SYNDICATE)
NORTHBRIDGE GENERAL INSURANCE CORPORATION NORTHBRIDGE PERSONAL INSURANCE
CORPORATION ODYSSEY REINSURANCE COMPANY TIG INSURANCE (BARBADOS) LTD. UNITED
STATES FIRE INSURANCE COMPANY WENTWORTH INSURANCE COMPANY LTD. ZENITH INSURANCE
COMPANY ZENITH INSURANCE COMAPNY By: Hamblin Watsa Investment Counsel Ltd., its
Investment Manager By:  

/s/ Paul Rivett

Name:   Paul Rivett Title:   Chief Operating Officer Consent Fee in connection
herewith will be paid with the following (please indicate): ☐ Cash ☒ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: AVENUE ENERGY OPPORTUNITIES FUND, L.P., as Lender By:  

/s/ Sonia Gardner

Name:   Sonia Gardner Title:   Member Consent Fee in connection herewith will be
paid with the following (please indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: Bank of America, N.A. By:  

/s/ Tracey-Ann Scarlett

Name:   Tracey-Ann Scarlett Title:   Assistant Vice President Consent Fee in
connection herewith will be paid with the following (please indicate): ☒ Cash ☐
Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: Energy Strategic Advisory Services LLC By:  

/s/ Jonathan Siegler

Name:   Jonathan Siegler Title:   Chief Financial Officer Consent Fee in
connection herewith will be paid with the following (please indicate): ☒ Cash ☐
Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: Canadian Imperial Bank of Commerce By:  

/s/ David Evelyn

Name:   David Evelyn Title:   General Manager By:  

/s/ Neermala Hurry

Name:   Neermala Hurry Title:   Assistant General Manager Consent Fee in
connection herewith will be paid with the following (please indicate): ☐ Cash ☒
Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: CHOU ASSOCIATES FUND By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: CHOU BOND FUND By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: CHOU RRSP FUND By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: CHOU INCOME FUND By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: CHOU OPPORTUNITY FUND By:  

/s/ Francis Chou

Name:   Francis Chou Title:   Portfolio Manager Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: JPMORGAN TAX AWARE INCOME OPPORTUNITIES FUND By:  

/s/ Amy Ronca

Name:   Amy Ronca

Title: Vice President, JP Morgan Investment

Management

Consent Fee in connection herewith will be paid with the following (please
indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: JPMORGAN TOTAL RETURN FUND By:  

/s/ Amy Ronca

Name:   Amy Ronca

Title: Vice President, JP Morgan Investment

Management

Consent Fee in connection herewith will be paid with the following (please
indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: ADVANCED SERIES TRUST – AST J.P. MORGAN STRATEGIC OPPORTUNITIES
PORTFOLIO By:  

/s/ Amy Ronca

Name:   Amy Ronca

Title: Vice President, JP Morgan Investment

Management

Consent Fee in connection herewith will be paid with the following (please
indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: JPMORGAN STRATEGIC INCOME OPPORTUNITIES FUND By:  

/s/ Amy Ronca

Name:   Amy Ronca

Title: Vice President, JP Morgan Investment

Management

Consent Fee in connection herewith will be paid with the following (please
indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: GEN IV INVESTMENT OPPORTUNITIES, LLC By:  

/s/ Paul Segal

Name:   Paul Segal Title:   President Consent Fee in connection herewith will be
paid with the following (please indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: VEGA ASSET PARTNERS, L.P. By:  

/s/ Paul Segal

Name:   Paul Segal Title:   President Consent Fee in connection herewith will be
paid with the following (please indicate): ☒ Cash ☐ Amendment Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: NB Distressed Debt Investment Fund Limited By Neuberger Berman
Investment Advisers LLC as Investment Manager By:  

/s/ Ravi Soni

Name:   Ravi Soni Title:   Senior Vice President Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]



--------------------------------------------------------------------------------

Seller: NB Distressed Debt Master Fund LP By Neuberger Berman Investment
Advisers LLC as Investment Manager By:  

/s/ Ravi Soni

Name:   Ravi Soni Title:   Senior Vice President Consent Fee in connection
herewith will be paid with the following (please indicate): ☒ Cash ☐ Amendment
Fee Warrants

[Signature Page to EXCO Resources Purchase Agreement]